Title: From George Washington to Alida Livingston Hansen Hoffman, 25 May 1780
From: Washington, George
To: Hoffman, Alida Livingston Hansen



Madam,
Morris-Town May 25th 1780.

It gives me sincere pain to inform you that I cannot comply with the request contained in your letter of this date. In consenting to Mrs Ogdens coming out in the first instance, the feelings of humanity, & not my powers were consulted—the latter were exceeded—I was prompted to

the measure from the peculiar situation in which you were represented to be, at the time.
This I thought might justify a permission which I had refused to hundreds, but the occasion having happily ceased in your recovery I have nothing to authorize the Indulgence. It must come from the authority of the State. and if it is there pleasure to grant it at this, or any other time, I shall be happy in facilitating an interview, which you so earnestly desire, so far as it may depend on me. I have the honor to be—with the greatest respect. Madam Yr Most Obedt Servt

Go: Washington

